DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 6-10, 14-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,188,425 in view of US Patent Application Pub. No. 2007/0156225 (George et al.).  Although the claims at issue are not identical, they are not patentably distinct from each other because all the claim limitations are anticipated by the claims of the ‘425 patent.  The “locking sleeve” recited in the present claims corresponds with the torque shaft of the ‘425 patent.  The claims of the ‘425 patent fail to recite a radiopaque marker, but George teaches the concept of a radiopaque marker .
Claims 4, 5, 11, 12, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,188,425 in view of US Patent No. 5,231,989 (Middleman).  Although the claims of the ‘425 patent do not recite a deflection knob on the handler or steering mechanism, Middleman discloses the handle of the device should include a knob that is slid longitudinally to control deflection of the distal end of the catheter (see 38 in Figure 1 and description of slider mechanisms at column 10, lines 46-60) in order to aid in guiding the catheter device as it travels through patient tissue to an optimal treatment site.  Therefore, it would have been obvious to recite these features in the claims of the ‘425 patent.
Claims 1-3, 6-10, 14-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9,126,032 in view of US Patent Application Pub. No. 2007/0156225 (George et al.).  Although the claims at issue are not identical, they are not patentably distinct from each other because all the claim limitations are anticipated by the claims of the ‘425 patent.  The “locking sleeve” recited in the present claims corresponds with the torque shaft of the ‘425 patent.  The claims of the ‘425 patent fail to recite a radiopaque marker, but George teaches the concept of a radiopaque marker positioned at the distal end of an outer shaft of an implant delivery device in order to aid in determining the extent to which the implant is covered by the shaft .
Claims 4, 5, 11, 12, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9,126,032 in view of US Patent No. 5,231,989 (Middleman).  Although the claims of the ‘425 patent do not recite a deflection knob on the handler or steering mechanism, Middleman discloses the handle of the device should include a knob that is slid longitudinally to control deflection of the distal end of the catheter (see 38 in Figure 1 and description of slider mechanisms at column 10, lines 46-60) in order to aid in guiding the catheter device as it travels through patient tissue to an optimal treatment site.  Therefore, it would have been obvious to recite these features in the claims of the ‘425 patent.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “retrieval feature” in claims 8 and 15.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  A retrieval feature is being interpreted as a protrusion (220/820) on a stem [00046](Fig. 2A-B, 8A-C).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 6 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent App. Pub. No. 2009/0163926 (Sos) in view of US Patent Application Pub. No. 2007/0156225 (George et al.).
Sos discloses an instrument for extracting a medical device (11) from the body (see especially Figures 5A-5E and [0042]) (The Examiner notes that the leadless pacemaker recited in claim 1 is not positively recited as part of the claimed invention, but merely stated as part of the intended use of the delivery system.  Therefore, the prior art is not required to disclose a leadless pacemaker, and its capability of receiving a retrieval portion of an implant provides evidence of the capability of the device to capture a corresponding portion of a leadless pacemaker).  Sos discloses the delivery system comprises a first shaft (78) having a “docking cap” on the distal portion thereof that defines an interior configured to receive the medical device (11) (see especially Figures 5C-D) (note that the term “docking cap” does not require any particular structural features so the distal portion of the catheter 78 meets the broad requirement).  A second shaft (63) is slidable received within the first shaft (78), and a snare (64) extends longitudinally through the second shaft (63) [0042-0043].  The snare comprises a loop (64) that grasps a retrieval feature (12/24) of the medical device [0043].   
Sos explains that the second shaft (63) slides forwardly over the snare to collapse the loop (64) [0043] and the first shaft (78) is pushed forwardly over both the snare (64) and snare sheath (63) to capture the device (11) in the docking cap (distal portion of shaft 78) [0044].  Sos fails to disclose a radiopaque marker at the distal end of the sheath.  George discloses another catheter device that comprises a sheath (1258) that slidably receives an implant (1254) within the interior lumen of its distal portion (see especially Figures 2A and 2B; [0060]).  George teaches that the outer sheath (1258) includes a radiopaque marker (1272) at its distal end in order to provide visualization to the operator the extent to which the implant is covered [0069].  One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to include a radiopaque marker at the distal end of the Sos outer sheath, as taught by George, in order to provide indication to the operator about the relative positions of the sheath and implant.  
In regards to claim 3, George teaches that the outer sheath may be constructed of a variety of different materials, including metal components [0059 & 0061].   It would have been obvious to construct the radiopaque marker of metal, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 7: the second shaft (63) that slides forwardly over the snare to collapse the loop (64) [0043] meets the requirement of a “snare locking sleeve.”

Claims 4 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sos in view of George et al., as applied to claim 1 above, and further in view of US Patent No. 5,231,989 (Middleman).  
Sos fails to disclose the delivery system has a deflection knob for steering the catheter.  Middleman discloses various mechanisms for steering the distal end of a catheter device for the purpose of guiding the instrument to the desired treatment site within a patient’s body (see Figures 15A-C; column 1, lines 56-66; column 16, lines 29-49).  Middleman discloses the handle of the device should include a knob that is slid longitudinally to control deflection of the distal end of the catheter (see 38 in Figure 1 and description of slider mechanisms at column 10, lines 46-60).  Since Middleman teaches the deflection mechanisms can be incorporated with any type of medical instrument (column 6, lines 9-22), one of ordinary skill in the art at the time the invention was made would have found it obvious to include a steering mechanism taught by Middleman having a control knob on the modified Sos handle, as the modification merely involves the combination of known medical instruments according to known methods that obtains the predictable result of steering a catheter to a treatment site within a patient’s body.  

Claims 8-10, 13-18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sos in view of Fifer et al., as applied to claim 1 above, and further in view of US Patent App. Pub. No. 2011/0270340 (Pellegrini et al.).
Regarding claim 8: Sos teaches a retrieval feature on the implant that has the form of a protrusion on a stem, which is grasped by the snare loop. This retrieval feature is considered to meet the 112(f) interpretation of “retrieval feature.” 
Sos and George fail to disclose that the medical device grasped by the snare is a leadless pacemaker.  Pellegrini discloses a leadless pacemaker [0030] in combination with a delivery device.  Pellegrini explains that it may be necessary to reposition or remove the leadless pacemaker from its implantation site, and teaches the use of a removal instrument to grip the proximal end of the implant and to apply a retraction force [0052].  One of ordinary skill in the art would therefore have found it obvious to substitute a leadless pacemaker taught by Pellegrini for use in combination with the snare device of Sos, as the modification merely involves a substitution of one known implant for another that achieves the function of removing and/or repositioning a leadless pacemaker using a snare type delivery/removal instrument. 
Regarding claim 15: Pellegrini teaches the step of gripping the exposed proximal end of a leadless pacemaker implanted within a patient with a delivery/removal instrument [0052].  Sos comprises an instrument having a snare extending through a locking sleeve, and a first shaft slidable over the locking sleeve and the implant.  Sos explains that the locking sleeve (63) slides forwardly over the snare to collapse the loop (64) [0043] (and therefore locking it) and the first shaft (78) is pushed forwardly over both the snare (64) and locking sleeve (63) to capture the implant (11) in the docking cap (distal portion of shaft 78) [0044].  George is relied upon for teaching the step of utilizing the radiopaque marker to determine the extent to which the implant is covered by the shaft [0069].  Therefore, one of ordinary skill in the art at the time the invention was made would have found it obvious to extract a leadless pacemaker taught by Pellegrini using the modified Sos device, as the modification merely involves a substitution of one known medical implant for another that achieves the predictable result of gripping and removing the implant.  
Regarding claim 16: Sos discloses the first shaft (78) is pushed forwardly over both the snare (64) and snare sheath (63) to capture the device (11) in the docking cap (distal portion of shaft 78) and removing the device from the patient [0044].  George teaches the step of determining the relative position of the outer shaft relative to the implant by using the radiopaque marker [0069].  Pellegrini teaches a leadless pacemaker removed from the patient [0052].  Therefore, it would have been obvious to determine the sleeve fully covers the leadless pacemaker before removing it from its implantation site.
In regards to claim 17: the distally directed movement of the first shaft over both the second shaft and snare results in the docking cap (distal portion of the first shaft) moving toward a retrieval feature of the leadless pacemaker.
In regards to claim 19: Sos discloses the second shaft (63) slides forwardly over the snare to collapse the loop (64) [0043].

Claims 11, 12, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sos in view of George et al. and Pellegrini et al., as applied to claims 8 and 15 above, and further in view of US Patent No. 5,231,989 (Middleman).  
Sos fails to disclose the delivery system has a deflection knob for steering the catheter.  Middleman discloses various mechanisms for steering the distal end of a catheter device for the purpose of guiding the instrument to the desired treatment site within a patient’s body (see Figures 15A-C; column 1, lines 56-66; column 16, lines 29-49).  Middleman discloses the handle of the device should include a knob that is slid longitudinally to control deflection of the distal end of the catheter (see 38 in Figure 1 and description of slider mechanisms at column 10, lines 46-60).  Since Middleman teaches the deflection mechanisms can be incorporated with any type of medical instrument (column 6, lines 9-22), one of ordinary skill in the art at the time the invention was made would have found it obvious to include a steering mechanism taught by Middleman having a control knob on the modified Sos handle, as the modification merely involves the combination of known medical instruments according to known methods that obtains the predictable result of steering a catheter to a treatment site within a patient’s body.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WEBB ALEMAN whose telephone number is (571)272-5749.  The examiner can normally be reached on M-Thurs 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAH W ALEMAN/Primary Examiner, Art Unit 3771